Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Arguments and amendments filed 6/17/2022 have been examined.
Applicant has elected claims: 1-6 and withdrawn claims: 7-20.
Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
creating a block for an action while performing a file transaction.
The limitation of creating a block for an action while performing a file transaction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “distributed file system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the distributed file system language, creating in the context of this claim encompasses the user manually creating generic block/bookkeeping data  using generic “file transactions”. Similarly, the limitation(s) of receiving; and comprising, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the file system language, receiving; and comprising in the context of this claim encompasses the user manually generating a listing of generic file transactions based on generic metadata/signatures. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).

Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
creating a block for an action while performing a file transaction is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a distributed file system to perform both the receiving; creating and comprising steps. The databases/processor in both steps is recited at a
high level of generality (i.e., as a generic processor performing a generic computer function of
querying travel costs) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a distributed file system to perform
both the receiving; creating and comprising steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-6 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-6 are also directed towards
nonstatutory subject matter.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al., US 2019/0372756 A1.

As to claim 1, Kim discloses a method comprising:
receiving, by a blockchain system associated with a distributed file system,
information identifying a transaction performed in relation to a file stored in the distributed
file system; 
(Kim teaches recording file transactions on a blockchain see  [0056] Each member (i.e., node) of the blockchain network 10 agrees on the ledger content (generally, transaction) using a consensus protocol. The blockchain network 10 records transactions on which all nodes agreed in chronological order, and once the transaction is stored in blockchain, the record of transaction cannot be altered.;
See also [0054] "system for managing content based on blockchain") 1 is a system using a blockchain network 10 including at least one node 1 00A, 100B, ... , 1 00N, and each node 1 00A, 100B, ... , l00N includes a distributed storage;
See also [0032] detecting, by the data processing module, raw data corresponding
to content of a content file stored in the folder and determining version data of the content, and generating a metadata set of the content file based on the version data, and determining, by the blockchain execution module, data for blockchain storage based on the version data and the metadata set and encrypting the data for blockchain storage) 
and
in the blockchain system, creating a respective block for each action performed while performing the transaction in relation to the file, 
(Kim teaches generating new blocks for transactions see [0097] The storage of the encrypted data (S360 and S390) is performed by recording transaction including the
encrypted data in a block of blockchain. Here, the block in which the transaction is recorded refers to a block in which an additional transaction may be recorded at the moment the
transaction is generated.;
see also [0101] When one of nodes of the blockchain network 10 succeeds the verification of validity first, the blockchain execution module 170 finds the block hash value and the random Nonce value, generates a block using them, and transmits the block generation fact and the found block hash value and random nonce value to all nodes.)

wherein each created block comprises information identifying an action of the transaction 
(Kim teaches various types of modification/version data/generation times, i.e. “identifying an action of the transaction”  see [0084] Here, the basic metadata is metadata associated with basic data of the research note file, and for example, includes a file owner, a file path on offline storage, generation time and access authority as shown in FIG. 5; 
see [0075] For example, when the task of modifying and storing the research note file is completely performed at the first time, first version data is determined, and when the task of
modifying and storing the same file is performed at the second time, second version data is determined.;
[0094] Referring to FIG. 6A, metadata including the file size, the modification
date and the keyword is updated by the raw data D corresponding to the additionally written content.;
See also Fig. 7 and [0096] FIG. 7 is a diagram exemplarily showing the blockchain
in which content-related data before and after modification is stored according to an embodiment of the present disclosure.)

and a block signature of a prior block, 
(Kim teaches block hash value of the previous block [0057] the block is continually connected to the previously generated block like a chain. The blocks may include various types of information. In certain embodiments, the blocks may include a block hash value and a nonce value of the corresponding block and a block hash value of the previous block.)

and
wherein each created block comprises one or more of information identifying a latest location of the file, 
(Kim see [0084] Here, the basic metadata is metadata associated with basic data of the research note file, and for example, includes a file owner, a file path on offline storage, generation time and access authority as shown in FIG. 5;)

a signature of metadata of the file, 
(Kim [0057] the block is continually connected to the previously generated block like a chain. The blocks may include various types of information. In certain embodiments, the blocks may include a block hash value and a nonce value of the corresponding block)

or a tag associated with the file
(Kim [0085] The content metadata includes a content field related keyword, for example, in the case of a research note, a research-related keyword. In).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply a blockchain system with file metadata as taught by Kim since it was known in the art that blockchain systems provide data processing module pre-processes data  of the content stored in the sync folder before storing data corresponding to the content of the research note in blockchain, to allow the system to efficiently perform the task of storing the content of the research note in blockchain and the task of implementing the stored research notes. (Kim 0073).


As to claim 2, Kim discloses the method of claim 1, wherein each created block comprises information identifying the latest location of the file in the distributed file system
(Kim [0104] When the transaction is recorded, a history including identifiers, for example, the user ( e.g., the research note author) of the node l00A, the file and the path may be generated and updated.; see also [0025] In an embodiment, the metadata set may include
basic metadata. Here, the basic metadata may include a file owner, a file path on the offline storage, generation time and access authority.).

As to claim 3, Kim discloses the method of claim 2, wherein information identifying the latest location of the file comprises a latest directory path for the file in the distributed file system 
(Kim [0065] The synchronization is performed based on the path of the sync folder. Accordingly, when a subfolder is generated in the sync folder by the data processing module 150, the subfolder is also synchronized to the distributed storage 110.;
See also [0104] When the transaction is recorded, a history including identifiers, for example, the user ( e.g., the research note author) of the node l00A, the file and the path may be generated and updated.; see also [0025] In an embodiment, the metadata set may include
basic metadata. Here, the basic metadata may include a file owner, a file path on the offline storage, generation time and access authority.).

As to claim 4, Kim discloses the method of claim 1, wherein each created block comprises information identifying a signature of data content of the file (Kim [0057] the block is continually connected to the previously generated block like a chain. The blocks may include various types of information. In certain embodiments, the blocks may include a block hash value and a nonce value of the corresponding block;
See also [0101] When one of nodes of the blockchain network 10 succeeds the verification of validity first, the blockchain execution module 170 finds the block hash value and the
random Nonce value, generates a block using them, and transmits the block generation fact and the found block hash value and random nonce value to all nodes.).

As to claim 6, Kim discloses the method of claim 1, comprising validating one or more blocks, in the distributed ledger, created before the creation of each created block
(Kim [0102] When the block hash value and the nonce value are received from the mining node, the blockchain execution module 170 determines the validity of the transaction and
the received block hash value and nonce value using a validity verification algorithm, and when the verification of validity is finished, generates an additional block using the received block hash value and nonce value and connects the additional block to the blockchain. The additional block is an available block of the corresponding node.; 
See also [0099] In an embodiment, the verification of validity may be performed by the Proof of Work (Po W) method performed using a preset hash function. For example, the
verification of validity may be performed by calculating a random nonce value with transaction received from other node using a preset hash function;
see also [0100] In other embodiments, the verification of validity may be performed using proof-of-stake (PoS), PAXOS, or Practical Byzantine Fault Tolerance (PBFT).).





Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al., US 2019/0372756 A1, in view of Mercuri et al., US Pub. No. 2019/0013934 A1.
As to claim 5, Kim does not disclose:
wherein the transaction comprises one or more of a file operation, an operation to access the file, an operation to change a status of the file, an operation to change a location of the file or an operation corresponding a retention state
transition of the file;

however, Mercuri discloses the method of claim 1, wherein the transaction comprises one or more of a file operation, an operation to access the file, an operation to change a status of the file, an operation to change a location of the file or an operation corresponding a retention state
transition of the file
(Mercuri teaches various state/context/transaction updates to block chain objects 
See [0154] In another example, the system 100 metadata may include details of a commercial transaction. For example, the purchase of a digital asset such as a music file may be
placed on the blockchain 120. In an example, the record 165 may include details of sale or purchase of a music file or media file. The system 100 may use the hash of the record 165 as a decryption key to play the music file or media file.;
see also [0031-0032] For example, the system may post an updated hash of the record to the blockchain to track the change of state of the record. Examples of internal events may include an event generated by an internal service in the system. For example, a cryptlet in the system may generate an internal event periodically. In an example, the event may alter tl1e state of the blockchain object. [0032] For example, an update to the record may change its state by adding information to the record and/or deleting information from the record.;
See also [0117] The configuration file 198 described below with reference to FIG. 6 may also include a state list of possible states of the record 165 and may serve as a map to describe
the past, present and future states of the record 165. The system 100 may retrieve the current state of the record 165 from the data repository 179 using the configuration file 198
as a map and for providing additional context. The configuration file 198 may map possible states of the record 165 to one or more participants, roles of participants and the like.
For example, the system 100 may use the configuration file 198 with the data repository 179 to determine the current state of record 165, the actions available for the personas and the parameters of the actions, and possible states of the record 165 based on a current state for particular participants.;
See also [0134] The metadata associated with the digital file may include the make and model of the body camera, a date the camera was last calibrated, date and/or time the camera was checked out, the procedure followed to preserve the video in the normal course of business and the like;
See also [0135] In an example, the context schema 196 may include a state list with a set of possible transitions from each state (i .e., state map) and a persona list of acceptable personas who may interact with the off-chain digital file that corresponds to the blockchain object for each state. Also, context schema 196 may include a set of actions or an actions list listing all
the actions available to the participant. The actions on the actions list may request parameters.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply a blockchain system with file status/context metadata as taught by Mercuri since it was known in the art that blockchain systems provide a hashing service that may be used to hash a file available for rapid prototyping ( e.g., 30 printing), a video or audio licensed (e.g., movies purchased on an Xbox) to a participant, clinical trial reports and the like where the system may then deploy the hash to the blockchain and for example, in the case of clinical trial reports, the hashes or history of hashes may be used to verify the reports are intact and were not tampered with and the system may thus improve the efficiency of regulatory processes. (Mercuri 0095).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Dillenberger et al., US Pub. No. 2017/0177898 A1, teaches A system, method, and computer readable storage medium confignred for storing encrypted data in a blockchain. To
write additional data in a blockchain, a request is received at a computing node. The request is typically cryptographically signed by a user system to include a new transaction with
additional data in the blockchain. The additional data is previously encrypted with an encryption key. A new block that records the new transaction with additional data in the blockchain is added. To read the additional data in a blockchain, a request is received at a computing node with a transaction identifier and a decryption key from a user system to access data journaled as part of the blockchain in the transaction database. The transaction database is searched using the identifier. In response, to finding the corresponding block in the blockchain, the data is decrypted using the decryption key;

Ow et al.., US Pub. No. 2019/0324958 A1, teaches an Autonomous Exchange via Entrusted Ledger ( AXEL ) blockchain is discussed herein . The AXEL blockchain enables users to perform transactions in a private setting while enabling the transaction records thereof to be verified by other network users without publicly divulging the con tents or details of the transaction records . The token identification system and method allows the tokens to carry an
immutable identification to prevent negative blockchain occurrences such as double spending . A payment method ology allowing integration of external financial institutions with user owned and managed wallet . The AXEL blockchain can also interface with and utilize a distributed database to create an immutable record of each transaction while providing a complete backup of the transactions that occur within the system and on the AXEL blockchain; and

Lowagie et al., US Pub. No. 2019/0354725 A1, teaches/relates to a computer-implemented
method for recording a location of a file by a user in a blockchain; said location comprising one or more location alternatives; said method comprising the following steps: (a) receiving, from said user, at least said file and said location; (b) calculating a file hash based on said file by means of a cryptographic function; ( c) optionally, evaluating a uniqueness of said file hash and/or said location and/or a further characteristic with respect to the blockchain, in which a
non-uniqueness leads to a corresponding action; (d) composing a location reference comprising said location and said file hash; ( e) registering said location reference In said blockchain.




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Aspinwall/Primary Examiner, Art Unit 2152